HANNAH, C.J., concurring. I concur with the majority that C.G. is not a party to this proceeding. However, Johnson v. State, 342 Ark. 186, 27 S.W.3d 405 (2000), is dispositive of this appeal. Under our holding in Johnson, a witness is not a party to a criminal prosecution and cannot assert a claim or a defense; therefore, his or her medical records or communications are not excluded from the physician-patient privilege by the exception in Arkansas Rule of Evidence 503(d)(3)(A). C.G.’s status as a victim is irrelevant to the analysis of this case. Although she was the victim, her participation in this proceeding was as a witness, and Johnson holds that the exception of Rule 503(d)(3)(A) does not apply to witnesses. I also write separately because of a concern at accepting a state’s appeal where the adversarial process is not fully applied. The circuit court also ruled that K.B.’s due process |10rights precluded the State’s attempt to exclude the evidence of communications about C.G. to her doctor. However, the circuit court did not find K.B. delinquent. Therefore, she did not appeal, and this issue is unaddressed. Nonetheless, I agree that under our precedent the circuit court erred in finding that the Rule 503(d)(3)(A) exception to the physician-patient privilege applied. DANIELSON, J., joins.